Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7, and 11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Dutton (Pub 20180091784).

Regarding claims 1 and 11, Dutton discloses a projection method comprising: 
a light source, (115 fig 1B); a light modulator that modulates light outputted from the light source, (119 fig 1B); a distance sensor, (102 fig 1B); and at least one processor, (108 fig 1A); 
detecting a first distance between a projector and a first portion of a projection surface, (see TOF with multi-zone output SPAD array fig 10B corresponding to Fig 6A/B; any zone may represent a first detected distance, for example, a first distance measured with respect to SZ5 in fig 10B yielding a distance value of 5); 
 detecting a second distance between the projector and a second portion of the projection surface, (see TOF with multi-zone output SPAD array fig 10B corresponding to Fig 6A/B; any zone may represent a second detected distance, for example, a second distance measured with respect to SZ1 in fig 10B measuring a value of 7); 
detecting a third distance between the projector and a third portion of the projection surface, (see TOF with multi-zone output SPAD array fig 10B corresponding to Fig 6A/B; any zone may represent a third detected distance, for example, a third distance measured with respect to SZ2 in fig 10B reading a value of 6); 
projecting image light in a first visual aspect according to the first distance onto the first portion by using the projector, (note fig 2 which plots a relationship of a detected distance with image brightness, i.e. the shorter the distance the lower the brightness and visa-versa. The first aspect is the amount of brightness/color corresponding to a measured distance, such as first measured distance noted above); 
projecting image light in a second visual aspect according to the second distance onto the second portion by using the projector, (note fig 2 which plots a relationship of a detected distance with image brightness, i.e. the shorter the distance the lower the brightness and visa-versa. The second aspect is the amount of brightness/color corresponding to a measured distance, such as second measured distance noted above);  
and projecting image light in a third visual aspect based on the first and second visual aspects onto the third portion by using the projector when the third distance is longer than the first distance but shorter than the second distance, (note fig 2 which plots a relationship of a detected distance with image brightness, i.e. the shorter the distance the lower the brightness and visa-versa. The third aspect is the amount of brightness corresponding to a measured distance, such as third measured distance noted above i.e. SZ2. The amount of brightness/color in SZ1 is greater than the amount of brightness of the region corresponding to the first detected distance SZ5 and is smaller than the region of second detected distance SZ1).  

Regarding claim 2, Dutton discloses the projection method according to claim 1, wherein the first visual aspect is a first color, the second visual aspect is a second color, and the third visual aspect is an intermediate color between the first color and the second color, (Para. [0002] see laser diodes for outputting different colors where the intensity of those colors is based on measured distances).  

Regarding claim 3, Dutton discloses the projection method according to claim 1, wherein the first distance is a distance between the first portion and a plane that intersects with a projection axis of the projector, and the second distance is a distance between the second portion and the plane, (see fig 1A, fig 1B, and fig 10B).  

Regarding claim 4, Dutton discloses the projection method according to claim 1, wherein the first distance is a distance between the first portion and a planar plane perpendicular to a projection axis of the projector, and the second distance is a distance between the second portion and the planar plane, (figs 1A, 1B, and 10B).  
	 

Regarding claim 6, Dutton discloses the projection method according to claim 1, further comprising accepting input of information that specifies at least one of the first and second visual aspects, (Para. [0051] see control circuitry 108 receives distance information i.e. accept input, to thereby control amount of brightness).  

Regarding claim 7, Dutton discloses the projection method according to claim 1, further comprising displaying the image light in a fourth visual aspect onto a fourth portion of the projection surface, the fourth portion being different from the first, second, and third portions, (see distance measured with respect to Sz4 yielding a distance value of 6 which is different than the distance noted above in claim 1).  

Regarding claim 8, Dutton discloses the projection method according to claim 7, wherein the image light in the fourth visual aspect is a pattern image, (Para. [0045] projection pattern and see fig 9A and 10A).

Regarding claim 9, Dutton discloses the projection method according to claim 1, further comprising projecting the image light in the first visual aspect onto a portion of the projection surface that is a portion closer to the projector than a position corresponding to the first distance, (note first detected distance of claim 1 as SZ5. Also note projecting onto an area with a lesser distance than Sz5 in fig 10B namely SZ9).
 
Regarding claim 10, Dutton discloses he projection method according to claim 1, further comprising projecting the image light in the second visual aspect onto a portion of the projection surface that is a portion farther from the projector than a position corresponding to the second distance, (note measured distances in fig 10B are exemplary and the measured distances may all have different values than the ones shown in the figure. Hence, any zone may correspond to zone with a second distance and there may exist a zone having a larger distance than the second distance. A projector may project onto the zone with larger distance with a second visual aspect given that the larger distance zone is the maximum distance of the whole surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Liu et al (20200310230).

Claim 5, Dutton discloses detecting first, second, and third distances. However, a focal length is not disclosed. 
In a similar field of endeavor, Liu discloses focal length calibration wherein the first distance is shorter than a focal length of the projector, and the second distance is longer than the focal length, (Para. [0046] see reference distance less than a preset distance i.e. reference distance smaller than the focal length, also note when the reference distance is larger than the preset distance, i..e. reference distance larger than the focal length). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dutton by incorporating the teachings of Liu for the common purpose of correctly adjusting projected images and displaying appropriate amounts of color/brightness when a projector system acquires different distances between a projector and a projection surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422

/MICHAEL LEE/Primary Examiner, Art Unit 2422